Citation Nr: 1016545	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-07 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disability, to include otitis media and/or earaches.  

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

This case was remanded in March 2009 and has been returned 
for review by the Board.


FINDINGS OF FACT

1.  There was no in-service treatment for an ear disorder, to 
include otitis media and/or earaches, during service; ear 
problems were first diagnosed years after service discharge; 
and there is no current diagnosis of an ear disorder, to 
include otitis media and/or earaches.

2.  The diagnosed degenerative changes involving the lumbar 
spine were not manifested in service or within the first year 
after service, and are not causally related to service.

3.  In an unappealed January 1994 rating decision the RO 
denied a claim for service connection for bilateral hearing 
loss.

4.  The evidence added to the record since the RO denied the 
claim for service connection for bilateral hearing loss in 
January 1994 is cumulative and redundant, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  A chronic bilateral ear disability, to include otitis 
media and/or earaches, was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  Degenerative diseases of the lumbar spine were not 
incurred in or aggravated by military service and arthritis 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

3.  The January 1994 rating decision denying service 
connection for a bilateral hearing loss disability is final.  
38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1995).

4.  The additional evidence received since the January 1994 
RO decision is not new and material; thus, the requirements 
to reopen the Veteran's claim of entitlement to service 
connection for a bilateral hearing loss disability have not 
been met.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist the Veteran in 
substantiating these claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, 
as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information necessary 
to reopen the claim and of the evidence and information 
necessary to establish entitlement to the underlying benefit 
being sought, i.e., service connection.  To satisfy this 
requirement, VA adjudicators are required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant; the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the Veteran, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying some of these notice 
requirements of 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in May 2001, prior to initially adjudicating his 
claims in the June 2004 decision at issue in this appeal, the 
preferred sequence.  Although this letter did not contain all 
the notification requirements, a letter was sent to the 
Veteran in May 2009, which informed him of the evidence 
required to substantiate his claims (including those outlined 
in Kent) and of his and VA's respective responsibilities in 
obtaining supporting evidence.  He also was advised of the 
downstream disability rating and effective date elements of 
his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Such notice was also followed by 
readjudication of the claims in the October 2009 supplemental 
statement of the case.  

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, 
and VA outpatient reports.  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of entitlement to service connection 
for a lumbar spine disability and an ear disorder, to include 
otitis media and/or earaches, because there is no evidence 
demonstrating that either disorder was manifested in service, 
or competent medical evidence of a nexus.  Moreover, there is 
no evidence of a current ear disorder, to include otitis 
media and/or earaches. See Charles v. Principi, 16 Vet. App. 
370 (2002).  Indeed, in view of the absence of any mention of 
the disorders in the service treatment records or any opinion 
as to whether these disabilities were present in service 
would certainly be speculative.  Service connection may not 
be based on pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
USCA 5103A(a)(2).  

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.

Criteria for entitlement to service connection

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to the first element of Hickson, in order to be 
considered for service connection, on either a direct or 
secondary service connection basis, a claimant must first 
have the disability for which service connection is sought.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection for a bilateral ear disorder to include 
otitis media and/or earaches

With respect to the first element of Hickson, current 
disability, the medical evidence indicates that the Veteran 
does not have a current bilateral ear disorder, to include 
otitis media and/or earaches.  

Initially, the Boar notes that the Veteran has only described 
his disorder as earache.  Such complaints are not indicative 
of a disability due to disease or injury.  A complaint of 
pain is not a disability due to disease or injury.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.").

Regardless, the Veteran's STRs do not show any complaints, 
findings, or diagnoses regarding a bilateral ear disorder, to 
include otitis media and/or earaches.  At the June 1973 
examination conducted prior to his separation, his ears were 
considered clinically normal and the Veteran did not report a 
history of ear problems.  

Furthermore, there is no evidence of an ear disorder for more 
than 2 years subsequent to service discharge.  An October 
1975 private medical report shows that the Veteran was 
treated for externa otitis of the right ear.  He was again 
treated for this disorder in 1978.  Significantly, there is 
no indication in the records that this disorder began during 
service.  In fact, in 1975, the Veteran reported only a 
one-month history of ear pain.  Such a lapse of time after 
service discharge, before the showing of a disability, is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  The report of a one-month history of ear pain in 1975 
also demonstrates a lack of continuing symptomatology since 
service.  

More importantly, even if the evidence could be favorably 
construed such as to allow for a finding of current ear 
disorder, to include otitis media and/or earaches, there is 
no competent medical evidence to relate an ear disorder to 
service.  In the absence of a current disability or a nexus 
opinion relating an ear disorder to military service, the 
Board finds that a preponderance of the evidence is against 
the claim, and service connection for a bilateral ear 
disorder is denied.

Entitlement to service connection for a lumbar spine 
disability

Post service private medical records relate that in March 
1983, the Veteran was injured in a motor vehicular accident.  
His post accidents complaints, for the most part, included 
neck and back pain.  He was seen in April 1983 and the 
diagnosis at that time was lumbar sprain.  Since then the 
Veteran has received periodic treatment for back pain.  

In reviewing more current records, specifically a February 
2000 private magnetic resonance imaging (MRI) report, it is 
shown that he has arthritic changes and degenerative disc 
disease involving multiple levels of the lumbar spine.  The 
diagnoses regarding the lumbar spine satisfy the first 
element of Pond/Hickson.

Significantly, however, the STRs do not show complaints, 
findings, or diagnoses regarding a back disorder.  Further, 
the Veteran did not report an in-service accident regarding 
his back at the June 1973 examination conducted prior to his 
separation.  His musculoskeletal system was considered 
normal.  

Furthermore, the record does not contain a diagnosis of a 
back disorder within one year subsequent to service 
discharge, let alone manifestations to a degree of 10 percent 
within that year.  

In fact, the earliest evidence documenting back pain is in 
1983, when he was involved in the automobile accident.  This 
is approximately 10 years after service discharge.  As noted 
above, such an extended period of time after service 
discharge before any complaints regarding a back problem is a 
factor to consider in the adjudication of this claim.  See 
Maxson, supra.  Moreover, as noted more fully below, 
statements from the Veteran relating current back disability 
to a 1983 post-service accident indicate a lack of continuing 
symptoms since service.  

More importantly, there is no medical evidence on file, which 
relates a lumbar spine disability to the Veteran's period of 
active duty.  In fact, the record contains an April 1983 
orthopedist's report to a private attorney regarding the 
Veteran's injuries from his automobile accident.  It was 
noted that the Veteran's automobile was rear-ended while 
stopped.  The Veteran sustained a lumbar musculoskeletal 
strain.  While this physician's prognosis indicated that the 
Veteran would not have any permanent disability, it is clear 
that he attributed the Veteran's lumbar spine injury to his 
car accident.  There is no opinion of record that relates the 
Veteran's current lumbar spine disability to military 
service.  

While the Veteran in his April 2001 application for benefits 
indicated that he suffered a back injury in service, it 
appears that in the past he has also related his back 
problems to his automobile accident in 1983.  In his original 
claim for pension benefits in December 1983, he dated his 
lumbar spine injury only to March 1983.  He did not report an 
inservice back injury.

Furthermore, in reviewing a March 1996 disability 
determination report, the Veteran related his back problems 
to his 1983 accident.  At that time he did not mention a 
prior injury during service.  Therefore, his current 
statements regarding an inservice injury have limited 
probative value, and he is not found to be a credible 
historian in this regard.

Therefore, based on all of the foregoing and a thorough 
review of the evidence of record, the Board concludes that 
the preponderance of such evidence is against entitlement to 
service connection for a lumbar spine disability.  
Accordingly, both claims for service connection are denied.

New and material evidence to reopen a claim for service 
connection for bilateral hearing loss

Service treatment records do not show complaints, treatment, 
or diagnoses regarding hearing problems.  The report of the 
June 1973 examination conducted prior to separation does not 
show any abnormality regarding his hearing.  

VA audiologic examination was conducted in August 1993.  The 
Veteran's bilateral hearing was considered normal at that 
time.

The January 1994 rating action denied service connection for 
bilateral hearing loss.  The RO noted that there was no 
evidence of a hearing loss during service.  Further, there 
was no evidence of a then-current hearing loss.  He did not 
file an appeal and the decision became final.  38 U.S.C.A. 
§ 7105.  However, the Veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

The Board notes that the standard for new and material 
evidence was amended.  See 38 C.F.R. § 3.156(a).  However, 
that amendment applies only to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 
2001).  Since this claim was received before that date, the 
law in effect when the claim was filed is applicable.  That 
is the standard discussed above.

In April 2001, the Veteran filed an application to reopen the 
claim for service connection for bilateral hearing loss.  

Pertinent evidence associated with the claims file since the 
RO's January 1994 decision includes the Veteran's statements, 
and reports of private and VA treatment.  

There is no additional medical evidence since the RO's 
January 1994 decision concerning a bilateral hearing loss 
disability.  The medical records do not relate to a hearing 
loss disability.  The evidence received after the January 
1994 RO decision is merely cumulative of evidence previously 
of record.  What was missing at the time of the prior RO 
decision and what is missing now, is competent medical 
evidence of a hearing loss disability and/or evidence linking 
such a disability to military service.  The Federal Circuit 
Court has held that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Veteran has also submitted limited written statements 
concerning his hearing loss.  In regard to the Veteran's 
statements, he has only indicated that he has a hearing loss 
that began during military service.  He has not expounded on 
his contentions since the last denial.  More importantly, as 
noted above, he has submitted no medical evidence to 
substantiate his assertions.  While his observations are 
probative to the extent that lay people can discuss personal 
experiences, generally, lay testimony cannot provide medical 
evidence because lay persons lack the competence to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Without supporting medical documentation and opinions, the 
Veteran's statements by themselves, or in connection with 
evidence previously assembled, are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the Veteran's 
claim for entitlement to service connection for bilateral 
hearing loss is not reopened.  See Anglin v. West, 203 F.3d 
1343, 1347 (2000); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
327 (1999); Smith v. West, 12 Vet App. 312, 315 (1999); 38 
C.F.R. § 3.156(a).


ORDER

Service connection for a bilateral ear disorder, to include 
otitis media and/or earaches, is denied.

Service connection for a lumbar spine disability is denied.

New and material evidence having not been submitted, the 
Veteran's application to reopen the claim for service 
connection for bilateral hearing loss is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


